Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
Applicant claimed for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 12/027,546.
2.	Claims 2-13 are presented for examination.
Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5. 	Claims 2-13 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 4 and 9 of U.S. Patent No. 7656711. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims of the examined application are anticipated and the same scope of invention by claims of the reference such as a semiconductor memory system comprising: a first semiconductor memory device; a second semiconductor memory device; and a first common signal line connected to the first semiconductor memory device and the second semiconductor memory device, wherein the first semiconductor memory device and the second semiconductor memory device operate based on a signal on the first common signal line.
6. 	Claims 2-13 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 8284607. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims 2-5, 8, 10-11 and 13 of the examined application are anticipated and the same scope of invention by a claims of the reference such as semiconductor memory system comprising: a first semiconductor memory device; a second semiconductor memory device; and a first common signal line 
The claims 6-7, 9 and 12 of examined application are obvious over the claim 1 of reference because the claim seems to differ from the reference in that the claimed invention of the examined application recites wherein the signal includes a clock signal while in the reference claimed a controller connected to the first and second semiconductor memory devices. Therefore, one of ordinary skill in the art would have recognized that the controller would provide the clock signal. For example, Fig. 20 of the reference or claim 4 of the patent 7656711 reference above.
7. 	Claims 2-13 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 8593880. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims 2-5, 8, 10-11 and 13 of the examined application are anticipated and the same scope of invention by claims of the reference such as a semiconductor memory system comprising: a first semiconductor memory device; a second semiconductor memory device; and a first common signal line connected to the first semiconductor memory device and the second semiconductor memory device, wherein the first semiconductor memory device and the second semiconductor memory device operate based on a signal on the first common signal line. It is noted that claim 1 of the reference discloses a controller connected to the first and second semiconductor memory devices. Therefore, the controller 
The claims 6-7, 9 and 12 of examined application are obvious over the claim 1 of reference because the claim seems to differ from the reference in that the claimed invention of the examined application recites wherein the signal includes a clock signal while in the reference claimed a controller electrically connected to the first and second semiconductor memory devices. Therefore, one of ordinary skill in the art would have recognized that the controller would provide the clock signal. For example, Fig. 20 of the reference or claim 4 of the patent 7656711 reference above.
8. 	Claims 2-13 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 5-6 and 14 of U.S. Patent No. 8908433. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims 2-5, 8, 10-11 and 13 of the examined application are anticipated and the same scope of invention by claims of the reference such as a semiconductor memory system comprising: a first semiconductor memory device; a second semiconductor memory device; and a first common signal line connected to the first semiconductor memory device and the second semiconductor memory device, wherein the first semiconductor memory device and the second semiconductor memory device operate based on a signal on the first common signal line. It is noted that claim 1 of the reference discloses a controller connected to the first and second semiconductor memory devices. Therefore, the controller provides the memory device a number of signals such as address signals, control signals, data signals and a clock signal. See Fig. 20 of the reference.
The claims 6-7, 9 and 12 of examined application are obvious over the claim 5 of reference because the claim seems to differ from the reference in that the claimed invention of the examined 
9. 	Claims 2-13 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9601206. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims 2-5, 8, 10-11 and 13 of the examined application are anticipated and the same scope of invention by claims of the reference such as a semiconductor memory system comprising: a first semiconductor memory device; a second semiconductor memory device; and a first common signal line connected to the first semiconductor memory device and the second semiconductor memory device, wherein the first semiconductor memory device and the second semiconductor memory device operate based on a signal on the first common signal line. It is noted that claim 1 of the reference discloses a controller connected to the first and second semiconductor memory devices. Therefore, the controller provides the memory device a number of signals such as address signals, control signals, data signals and a clock signal. See Fig. 20 of the reference.
The claims 6-7, 9 and 12 of examined application are obvious over the claim 1 of reference because the claim seems to differ from the reference in that the claimed invention of the examined application recites wherein the signal includes a clock signal while in the reference claimed a controller electrically connected to the first and second semiconductor memory devices. Therefore, one of ordinary skill in the art would have recognized that the controller would provide the clock signal. For example, Fig. 20 of the reference or claim 4 of the patent 7656711 reference above.

10. 	Claims 2-13 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 3-5 of U.S. Patent No. 10482970. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims 2-5, 8, 10-11 and 13 of the examined application are anticipated and the same scope of invention by claims of the reference such as a semiconductor memory system comprising: a first semiconductor memory device; a second semiconductor memory device; and a first common signal line connected to the first semiconductor memory device and the second semiconductor memory device, wherein the first semiconductor memory device and the second semiconductor memory device operate based on a signal on the first common signal line. It is noted that claim 1 of the reference discloses a controller connected to the first and second semiconductor memory devices. Therefore, the controller provides the memory device a number of signals such as address signals, control signals, data signals and a clock signal. See Fig. 20 of the reference.
The claims 6-7, 9 and 12 of examined application are obvious over the claim 5 of reference because the claim seems to differ from the reference in that the claimed invention of the examined 
The claim 13 of examined application are obvious over the claim 1 of reference because the claim seems to differ from the reference in that the claimed invention of the examined application recites a memory cell array including a plurality of memory strings, each of the memory strings including a plurality of memory cells connected in series while in the reference claimed wherein when one of the first and second semiconductor memory devices consumes a current larger than a reference current, the controller controls the other of the first and second semiconductor memory devices to a waiting state but silence about the plurality of memory strings. However, one of ordinary skill in the art would have recognized that of the first and second semiconductor memory devices would be the plurality of memory strings. For example, Fig. 3 of the reference or Fig. 1 of Lee as cited in 102 rejection below.
11. 	Claims 2-13 rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10964394. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined application claim is either anticipated by, or would have been obvious over, the reference claims as follows: 
Claims 2-5, 8, 10-11 and 13 of the examined application are apparatus claims but they encompass the same scope of invention as to that of method claims of the reference. For example, all claims of the examined application are anticipated and the same scope of invention by all claims of the reference such as a semiconductor memory system comprising: a first semiconductor memory device; a second semiconductor memory device; and a first common signal line connected to the first semiconductor memory device and the second semiconductor memory device, wherein the first semiconductor memory device and the second semiconductor memory device operate based on a signal 
The apparatus claims 6-7, 9 and 12 of examined application are obvious over the method claim 6 of reference because the claim seems to differ from the reference in that the claimed invention of the examined application recites wherein the signal includes a clock signal while in the reference claimed a control circuit configured to control the first and second semiconductor memory devices. Therefore, one of ordinary skill in the art would have recognized that the control circuit would provide the clock signal. For example, Fig. 20 of the reference or claim 4 of the patent 7656711 reference above.
Claim Rejections - 35 USC § 112
12.	Claims 2 and 8 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 2, lines 6-7, a limitation “… operate based on a signal on the first common signal line” in unclear and confusing. It needs to clarify.	
Similarly, Claim 8, line 9, a limitation “to operate based on a clock signal on the first common signal line” in unclear and confusing. It needs to clarify. 
13. 	Claim 13 is rejected under 35 U.S.C. § 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a memory cell array and another semiconductor memory device.


Claim Rejections - 35 USC § 102
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


16.	Claims 2-3, 6, 8-9 and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Lee et al. US Pub. No. 20030043686.
	As per claims 2, 6, and 8, Figs. 2 and 4 of Lee are directed to a semiconductor memory system comprising: a first semiconductor memory device (MAT1, par. 33); a second semiconductor memory device (MAT2, par. 33); and a first common signal line (BLKWL, par. 34) connected to the first semiconductor memory device and the second semiconductor memory device, wherein the first semiconductor memory device and the second semiconductor memory device operate based on a signal (CLK, Fig. 2, par. 11 or 12) on the first common signal line.
	As per claims 3 and 9, Fig. 4 of Lee discloses further comprising: a controller (160) connected to the first common signal line (through 130, par. 34) and including a signal generator (inherency in 160), the signal generator being configured to generate (inherency in 160) the signal. 
	It is noted that a limitation “the signal generator” would be rejected under 103 rejection in view of Estakhri et al. US Patent No. 5818350 by 301 of Fig. 6 and col. 4, lines 37-39 or Bodas et al. US Pub. No. 20040123060 by Fig. 2a and claim 28.
.
17.	Claim 13 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bodas et al. US Pub. No. 20040123060 or Estakhri et al. US Patent No. 5818350 by Figs. 5 and 6 and claim 4.
	Fig. 2a of Bodas is directed to a semiconductor memory device comprising: a memory cell array (240) including a plurality of memory strings (inherence in a non-volatile such as NAND flash memory device, par. 44), each of the memory strings including a plurality of memory cells connected in series (inherence in a non-volatile such as NAND flash memory device, par. 44) ; a first terminal (one from 230 connecting to 241, par. 24) externally connected to another semiconductor memory device (241) and a controller device (230, par. 25) via a first common signal line (one of signals in 246, par. 24) , and being supplied with a clock signal (claim 28); and a second terminal (another from 230 connecting to 241, par. 24) externally connected to the another semiconductor memory device and the controller device via a second common signal line (another one of signals in 246, par. 24), and being supplied with a control signal (another one of signals in 246, par. 24). 
.
Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
19.	Claims 4-5, 7 and 10-12 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Lee et al. US Pub. No. 20030043686 in view of Rudelic US Patent No. 7251739.
	Lee fails to disclose wherein when one of the first semiconductor memory device and the second semiconductor memory device consumes a current larger than a reference current, the other one of the first semiconductor memory device and the second semiconductor memory device is set into a waiting state. However, Figs. 1 and 4 or 5 of Rudelic disclose wherein when one (110A) of the first semiconductor memory device (11A) and the second semiconductor memory device (110B) consumes a current larger (maximum peak 405A, col. 3, lines 17-21) than a reference current (it is inherent to distinguish an amplitude of a maximum peak 505A and a low peak 520, col. 3, line 63 to col. 4, line 3) , the other one (110B) of the first semiconductor memory device and the second semiconductor memory device is set into a waiting state (delay 407). It would have been obvious to a person of ordinary skill in the art at the time invention was made to modify Lee’ memory system which utilizes the waiting sate as taught by Rudelic between the maximum peaks of the first semiconductor memory device and the second semiconductor memory device in order to avoid the maximum current needed to program the two memory devices must be twice the amount of current required to program one memory device.

20.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
21.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOAI V HO/Primary Examiner, Art Unit 2827